           Case 5:18-cv-07597-BLF Document 90 Filed 03/04/20 Page 1 of 2




 1                         UNITED STATES DISTRICT COURT
                 NORTHERN DISTRICT OF CALIFORNIA – SAN JOSE DIVISION
 2
     ALEXANDER HUYNH, ERICA COOPER, Case No.: 5:18-cv-07597-BLF
 3   JERI CONNOR, and RICK MUSGRAVE,
     individually and on behalf of a class of
 4   similarly situated individuals,
                                              NOTICE OF CHANGE OF FIRM
 5                         Plaintiffs,        AFFILIATION AND ADDRESS
 6   vs.
 7   QUORA, INC., a Delaware corporation,
 8                        Defendant.
 9

10
            Please be advised that Ivy T. Ngo, counsel for plaintiffs Erica Cooper and Jeri Connor, is
11
     no longer affiliated with Franklin D. Azar & Associates, P.C. Ms. Ngo remains as counsel for
12
     Plaintiff Erica Cooper and her contact information is as follows:
13
                                   Ivy T. Ngo
14                                 Law Office of Ivy T. Ngo
                                   60 Lehigh Aisle #90
15
                                   Irvine, CA 92612
16                                 Phone: (949) 401-7388
                                   Email: itngo@sudomail.com
17

18   DATED:        March 4, 2020
19                                                     Respectfully Submitted
20
                                                 By: /s/ Ivy T. Ngo
21                                                   Ivy T. Ngo, Esq. (CA 249860)
                                                     Law Office of Ivy T. Ngo
22                                                   60 Lehigh Aisle #90
                                                     Irvine, CA 92612
23                                                   Phone: (949) 401-7388
24                                                   Email: itngo@sudomail.com

25

26

27

28                                          1
                  NOTICE OF CHANGE OF FIRM AFFILIATION AND ADDRESS
                               CASE NO.: 5:18-cv-07597-BLF
          Case 5:18-cv-07597-BLF Document 90 Filed 03/04/20 Page 2 of 2




 1                                     CERTIFICATE OF SERVICE

 2

 3         I, Ivy T. Ngo, hereby certify that this document was filed through the CM/ECF system and

 4   will be sent electronically to the registered participants as identified on the Notice of Electronic

 5   Filing (NEF) on this 4th day of March, 2020.
 6
                                                         /s/ Ivy T. Ngo
 7
                                                         Ivy T. Ngo
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                          2
                  NOTICE OF CHANGE OF FIRM AFFILIATION AND ADDRESS
                               CASE NO.: 5:18-cv-07597-BLF
